Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 1 of 43 PageID 117




               IN THE UNITED STATES DISTRICT COURT FOR THE
            MIDDLE DISTRICT OF FLORIDA, JACKSONVILLE DIVISION

SARAH MCCRIMMON and CARON                           )
DETTMANN, as Co-Administrators of the Estate        )
of Curtis Dettmann,                                 )
                                                    )
                      Plaintiffs,                   )
                                                    )
                      v.                            )       Case No. 3:20-cv-00036-BJD-JRK
                                                    )
CENTURION OF FLORIDA, LLC; RAKESH                   )
SHARMA; MARINETTE GONZALEZ; DAVID                   )       JURY TRIAL DEMANDED
RODRIGUEZ; G. PEDROZA; J. QUINTINO;                 )
L. SWANSON; LPN C.S.; NURSE L.C.; K.                )
NIELSON; L. BROWN; L. ROBERTS; NURSE                )
                   ; C. SMITH;                      )
K. MCCARTER; S. COOPER; T. ADKINS;                  )
B. PURVIS; S. JACKSON; LPN A.R.; NIKKI              )
RICHARDSON; A. MASON; E. MORTON;                    )
C. MOODY; T. MAHONEY; M. ROTH;                      )
A. HARVEY; PRISCILLA ROBERTS;                       )
TAMARA TAYLOR; ROBERT E. SMITH, JR.;                )
JULIE JONES; ERICH HUMMEL; THOMAS                   )
REIMERS; TIMOTHY WHALEN; DAVID                      )
ALLEN; and MAURICE RADFORD;                         )
                                                    )
                      Defendants.                   )

                              FIRST AMENDED COMPLAINT

        Pursuant to the Court’s January 17, 2020 Order (ECF 10), Plaintiffs, Sarah McCrimmon

and Caron Dettmann, as Co-Administrators of the Estate of Curtis Dettmann, by and through

their attorneys, Loevy & Loevy and Sheppard, White, Kachergus & DeMaggio, P.A., hereby

complain of Defendants Centurion of Florida, LLC, Rakesh Sharma, Marinette Gonzalez, David

Rodriguez, G. Pedroza, J. Quintino, L. Swanson, LPN C.S., Nurse L.C., K. Nielson, L. Brown,

L. Roberts, Nurse                         , C. Smith, K. McCarter, S. Cooper, T. Adkins, B.

Purvis, S. Jackson, LPN A.R., Nikki Richardson, A. Mason, E. Morton, C. Moody, T. Mahoney,

M. Roth, A. Harvey, Priscilla Roberts, Tamara Taylor, Robert E. Smith, Jr., Julie Jones, Erich
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 2 of 43 PageID 118




Hummel, Thomas Reimers, Timothy Whalen, David Allen, and Maurice Radford, stating as

follows:

                                        INTRODUCTION

       1.      On January 23, 2018, Curtis Dettmann died from pseudomembranous colitis as a

result of Clostridium difficile (C. diff) infection. Curtis’s death was entirely preventable, had

Defendants provided even the most minimally adequate care.

       2.      In the days before his death, Curtis was a prisoner at the Reception and Medical

Center, and Defendants were responsible for his medical care. Rather than fulfill their

responsibilities, however, Defendants instead watched as Curtis’s health deteriorated in the

infirmary under their watch. Over the course of a few days, Curtis constantly vomited, became

unable to eat, lost control of his bowels, lost nearly 30 pounds, and became so weak that he could

not ambulate without the use of a wheelchair. Rather than provide any diagnostic testing or

treatment, though, he was discharged to the general population of the prison, where he was found

dead a few hours later.

       3.      Curtis’s death was no isolated incident. To the contrary, medical staff at RMC and

other FDC facilities, where Centurion of Florida, LLC have contracted to provide medical care,

routinely ignore the serious medical needs of patients, prioritizing profits over care.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and 1367.

       5.      Venue is proper under 28 U.S.C. §1391(b). A substantial portion of the events

giving rise to the claims asserted herein occurred within this district, and on information and

belief, one or more Defendants reside in this judicial district.




                                                  2
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 3 of 43 PageID 119




                                            PARTIES

       6.      Curtis Dettmann is the decedent in this case. At all times relevant to the events at

issue in this case, he was in the custody of the Florida Department of Corrections (FDC) and was

housed at the Reception and Medical Center (RMC) in Lake Butler, Florida. Curtis is survived

by his parents, Caron and William Dettmann, and his sister, Sarah McCrimmon.

       7.      Plaintiff Sarah McCrimmon is the duly appointed Co-Administrator of the Estate

of Curtis Dettmann. Ms. McCrimmon is Curtis’s sister.

       8.      Plaintiff Caron Dettmann is the duly appointed Co-Administrator of the Estate of

Curtis Dettmann. Ms. Dettmann is Curtis’s mother.

       9.      Defendant Centurion of Florida, LLC is a corporation headquartered in St. Louis,

Missouri doing business in Florida. Centurion of Florida, LLC pursuant to a contract with the

State of Florida, is responsible for providing medical care to prisoners in FDC custody. At all

times relevant to the events at issue in this case, Centurion of Florida, LLC was responsible for

the implementation, oversight, and supervision of policies and practices at RMC and the FDC

generally. At all times relevant to the events at issue in this case, Centurion of Florida, LLC was

acting under color of law by and through its agents, including the individual defendants herein

identified as working for Centurion of Florida, LLC and, on information and belief, other

unknown employees.

       10.     At all times relevant to his involvement in this case, Defendant Dr. Rakesh

Sharma was the Medical Director at RMC, and was responsible for the implementation,

oversight, and supervision of policies and practices at RMC. Defendant Rakesh is sued here in

his individual capacity. At all times relevant to the events at issue in this case, Defendant Rakesh




                                                 3
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 4 of 43 PageID 120




was acting under color of law and within the scope of his employment with Centurion of Florida,

LLC.

       11.     At all times relevant to her involvement in this case, Defendant Priscilla Roberts

was the Health Services Administrator at RMC, and was responsible for the implementation,

oversight, and supervision of policies and practices at RMC. Defendant Priscilla Roberts is sued

here in her individual capacity. At all times relevant to the events at issue in this case, Defendant

Priscilla Roberts was acting under color of law and within the scope of her employment with

Centurion of Florida, LLC.

       12.     At all times relevant to their involvement in this case, Defendant Tamara Taylor

was a Regional Director for Centurion of Florida, LLC. Defendant Taylor is sued here in her

individual capacity. At all times relevant to the events at issue in this case, Defendant Taylor was

acting under color of law and within the scope of her employment with Centurion of Florida,

LLC.

       13.     At all times relevant to their involvement in this case, Defendants Dr. Marinette

Gonzalez, Dr. David Rodriguez, and Dr. G. Pedroza were physicians employed by Centurion of

Florida, LLC to work at RMC, including the infirmary. Defendants Gonzalez, Rodriguez, and

Pedroza are sued here in their individual capacities. At all times relevant to the events at issue in

this case, Defendants Gonzalez, Rodriguez, and Pedroza were acting under color of law and

within the scope of their employment with Centurion of Florida, LLC.

       14.     At all times relevant to their involvement in this case, Defendants J. Quintino, L.

Swanson, Nurse L.C., K. Nielson, L. Brown, L. Roberts, Nurse                             , C.

Smith, LPN C.S., K. McCarter, S. Cooper, T. Adkins, B. Purvis, S. Jackson, LPN A.R., Nikki

Richardson, A. Mason, E. Morton, C. Moody, T. Mahoney, M. Roth, and A. Harvey (Nursing




                                                  4
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 5 of 43 PageID 121




Defendants) were nurses employed by Centurion of Florida, LLC to work at RMC, including the

infirmary. Each of these Nursing Defendants encountered and attended to Curtis in the RMC

between January 17 and January 23, 2018 during the time that he was exhibiting the clear and

obvious symptoms of his serious medical illness. As such, each of these Nursing Defendants saw

Curtis’s symptoms, and recognized that he was in dire need of medical care. Despite these

encounters, however, none of these Nursing Defendants took steps or intervened to secure

appropriate medical treatment for Curtis, including securing the simple testing for and treatment

of C. diff. The Nursing Defendants are each sued here in their individual capacities. At all times

relevant to the events at issue in this case, the Nursing Defendants were acting under color of law

and within the scope of their employment with Centurion of Florida, LLC.

       15.     At all times relevant to her involvement in this case, Defendant Julie Jones was

the Secretary of the Florida Department of Corrections. Defendant Jones is sued here in her

individual capacity. At all times relevant to the events at issue in this case, Defendant Jones was

acting under color of law and within the scope of her employment with the FDC.

       16.     At all times relevant to his involvement in this case, Defendant Robert E. Smith,

Jr. was the Warden at RMC. Defendant Robert Smith is sued here in his individual capacity. At

all times relevant to the events at issue in this case, Defendant Robert Smith was acting under

color of law and within the scope of his employment with the FDC.

       17.     At all times relevant to his involvement in this case, Defendant Erich Hummel

was the Regional Director for the FDC for Region 2, which includes RMC. Defendant Hummel

is sued here in his individual capacity. At all times relevant to the events at issue in this case,

Defendant Hummel was acting under color of law and within the scope of his employment with

the FDC.




                                                   5
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 6 of 43 PageID 122




        18.     At all times relevant to their involvement in this case, Defendants Thomas

Reimers and Timothy Whalen worked for the FDC in the Office of Health Services as Health

Services Director and Clinical Advisor, respectively. Defendants Reimers and Whalen are sued

here in their individual capacities. At all times relevant to the events at issue in this case,

Defendants Reimers and Whalen were acting under color of law and within the scope of their

employment with the FDC.

        19.     At all times relevant to their involvement in this case, Defendants David Allen

and Maurice Radford worked for the FDC’s Office of the Inspector General. Defendants Allen

and Radford are sued here in their individual capacities. At all times relevant to the events at

issue in this case, Defendants Allen and Radford were acting under color of law and within the

scope of their employment with the FDC.

                                          ALLEGATIONS

        20.     Curtis Dettmann was 31 years old at the time of death. He was expecting to be

released in the early months of 2020, and was planning to return to live with his sister, Sarah

McCrimmon, or other family in the area. While in custody, he had worked hard toward earning

his GED so that he could obtain a commercial driver’s license and begin a career driving trucks.

        21.     While in the custody of the Florida Department of Corrections, Curtis was housed

at the Reception and Medical Center (RMC), a prison intended in part to provide care for

prisoners with serious medical needs.

        22.     Curtis was such a prisoner. He had a history of hidradenitis, a chronic skin

condition that causes small, painful lumps to form beneath the skin. In the fall of 2017, Curtis

suffered an outbreak of hidradenitis near his anus.




                                                   6
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 7 of 43 PageID 123




       23.     On January 10, 2018, Curtis underwent surgery to address his hidradenitis. Dr.

Osvaldo Contarini surgically removed perianal hidradenitis from Curtis’s buttocks at Memorial

Hospital Jacksonville.

       24.     On January 12, 2018, Memorial Hospital Jacksonville discharged Curtis to RMC

in stable condition with instructions not to lift, sit, or do any strenuous activities for two weeks.

As part of Curtis’s surgical discharge, he was prescribed Augmentin (generically known as

amoxicillin/clavulanate), an antibiotic prescription drug, to be administered twice daily for 5

days. He was also prescribed a stool softener once a day for two weeks, and multiple pain

medications to be used as needed over the next several days to address the pain from his surgery.

       25.     Curtis arrived back at RMC on January 12, 2018. At the time of his arrival, Curtis

weighed 134 pounds. RMC staff gave Curtis his antibiotic medication as prescribed, and for the

first few days after his surgery, Curtis’s recovery was more or less normal.

       26.     On the morning of January 17, however, Curtis’s health began to deteriorate. He

began to vomit and complained to Nurse Quintino and Dr. Gonzalez that he was feeling

nauseous and was vomiting. Curtis’s blood pressure and temperature were elevated, and a blood

test showed that Curtis’s white blood cell and monocyte counts were elevated and that his

lymphocyte counts were low—all signs of an active infection. Dr. Gonzalez did not order a stool

sample or other test to determine the source of Curtis’s symptoms, however. Instead, Dr.

Gonzalez ordered Zofran, an antiemetic, to be administered by IV.

       27.     The Zofran did not relieve Curtis’s nausea and vomiting, and by January 18, it

was so severe that Curtis was unable to eat. Curtis’s temperature remained elevated. Curtis began

to report abdominal pain and diarrhea, and various Nursing Defendants noted that Curtis began




                                                   7
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 8 of 43 PageID 124




to appear weak. Curtis consistently reported these symptoms to the Nursing Defendants who

encountered him, Dr. Gonzalez, and other staff in the infirmary.

       28.     Curtis called his sister, Sarah McCrimmon, in the early evening hours of January

18, crying and begging her to help him. Curtis reported that infirmary staff had put him in a

diaper because he was unable to control his bowels. During their conversation, Curtis defecated

on himself.

       29.     Curtis’s symptoms were classic signs of a Clostridium difficile (C. diff) infection.

C. diff is a bacterium that causes inflammation of the colon. C. diff infections are a common and

well-known complication for post-surgical patients who, like Curtis, take a course of antibiotics,

because the antibiotics can kill “good” bacteria in the gut that protect against infections, which

allows the C. diff bacterium to flourish. C. diff infections are easily treated by particular classes

of antibiotics that target the C. diff bacterium. Left untreated, however, they can cause severe

pseudomembranous colitis, which if not addressed, can quickly lead to death. C. diff is easily

diagnosed with a stool test, which is frequently ordered by medical staff for any patient with

diarrhea who is taking or has recently taken a course of antibiotics.

       30.     Rather than take Curtis’s symptoms seriously, however, Defendants disregarded

his health. When Curtis told Dr. Gonzalez on January 18 that the Zofran did not relieve his

nausea and vomiting, Dr. Gonzalez took no further action. On January 19, when Curtis told Dr.

Gonzalez about the continued nausea and other symptoms that he was suffering, Dr. Gonzalez

did not examine Curtis or perform any tests to determine the source of his weakness, nausea,

inability to eat, or incontinence. Instead, he simply reissued the ineffective Zofran and prescribed

Protonix, a proton-pump inhibitor used to treat gastroesophageal reflux disease that commonly

causes increased nausea and abdominal pain. Dr. Gonzalez additionally ordered a short-term




                                                  8
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 9 of 43 PageID 125




dose of Imodium and an over-the-counter probiotic supplement, neither of which would detect or

address a C. diff infection at all.

        31.     After being refused treatment by Defendants, Curtis became extremely worried

about his health. He repeatedly begged medical staff to refer him to a hospital for proper

evaluation and treatment. The Nursing Defendants notified Dr. Gonzalez and Defendant

Unknown House Supervisor of Curtis’s concerns and request. But none of the Defendants

responded to Curtis’s requests, and they further failed to take steps to perform the proper

evaluations and treatment in the infirmary.

        32.     On the morning of January 20, Curtis saw Dr. Rodriguez. Curtis reported his

symptoms and the fact that the medications he was prescribed did not relieve them. Dr.

Rodriguez took no action to evaluate Curtis, perform any diagnostic tests, or to provide him

proper treatment. Instead, he did nothing.

        33.     Curtis’s health continued to get worse. He continued to be unable to eat. A few

hours after he saw Dr. Rodriguez, Curtis’s nausea was so extreme that he could not even drink

water without vomiting. Curtis continued to suffer from sharp abdominal pain, and he became so

weak that he could no longer walk and had to use a wheelchair instead.

        34.     Dr. Pedroza also evaluated Curtis on January 20. Curtis reported his symptoms to

Dr. Pedroza, who additionally noted that Curtis was dehydrated. But like the other doctors, Dr.

Pedroza took no action to properly evaluate Curtis, perform any diagnostic tests, or to provide

him proper treatment. Instead, Dr. Pedroza simply ordered Curtis to begin a full liquid diet and

follow up with his primary care provider. It is not clear that Curtis ever received the liquid meals.




                                                 9
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 10 of 43 PageID 126




       35.     On January 21, Curtis’s condition became even more severe. Curtis remained

extremely nauseous, unable to consume anything other than ice chips. His abdominal pain

continued, and he remained so weak that he could not ambulate without a wheelchair.

       36.     At approximately 10:00 a.m. that day, Curtis saw his sister. Curtis remained in the

wheelchair during their visit and was obviously weak. Curtis wore a diaper and spent a

significant portion of the visit vomiting.

       37.     Staff reported Curtis’s incontinence to Nurse McCarter, who did nothing in

response. Curtis’s incontinence continued, and he defecated on himself repeatedly throughout

January 21 and 22.

       38.     Dr. Rodriguez saw Curtis after his visit with his sister on January 21. Despite

being aware of all of Curtis’s symptoms, Dr. Rodriguez again took no action to evaluate Curtis,

perform any diagnostic tests, or provide him proper treatment. Instead, Dr. Rodriguez did

nothing.

       39.     The next day, Curtis saw Dr. Gonzalez again. By now, Curtis had lost nearly 20

pounds over the past 10 days, weighing just 115 pounds. Dr. Gonzalez noted Curtis’s drastic

weight loss but failed to take action to address it. Instead, despite knowing that Curtis’s obvious

signs and symptoms of serious illness that had not resolved, Dr. Gonzalez discharged Curtis from

the infirmary and ordered that he be returned to K dorm in general population at RMC.

       40.     At approximately 6:00 p.m. on January 22, 2018, Curtis was taken to K dorm via

wheelchair, being still too weak to walk.

       41.     Dr. Gonzalez notified Dr. Sharma, RMC’s medical director, of Curtis’s

unresolved symptoms. Rather than take immediate action to procure immediate diagnostic




                                                 10
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 11 of 43 PageID 127




testing and treatment, Dr. Sharma and Dr. Gonzalez decided to submit a non-emergent request

for a consultation with a gastroenterologist to evaluate Curtis.

       42.     A few hours after leaving the infirmary, at approximately 3:40 a.m. the next

morning, Curtis reported to Nurse Morton that he was “on death’s door,” or words to that effect.

He described his symptoms to Nurse Morton, who documented Curtis’s reports that he had

recently taken antibiotics, had been vomiting and experiencing diarrhea for several days and had

not eaten, and had severe abdominal pain throughout his abdomen. Nurse Morton noted that

Curtis’s abdomen appeared severely tender, and that his bowel sounds were hypoactive. She

noted that at the time of her evaluation, Curtis weighed just 106 pounds (having lost a total of 28

pounds since he was admitted to the infirmary 11 days earlier). The protocol Nurse Morton used

to guide her evaluation of Curtis directed her to immediately notify a clinician. But Nurse

Morton instead did nothing but fill out a non-urgent/routine request form to mental health. Nurse

Mahoney signed off on Nurse Morton’s actions in the early morning hours of January 23, 2018.

       43.     A few hours after Nurse Morton decided not to notify a physician about Curtis’s

health status, Curtis was found unresponsive during count time in his cell. Efforts to revive him

failed, and Dr. Dure pronounced Curtis dead.

       44.     The forensic pathologist who conducted Curtis’s autopsy determined that Curtis

died of pseudomembranous colitis. That colitis was caused by a C. diff infection.

       45.     In the days prior to his death, Curtis’s sister contacted several Defendants in an

effort to save Curtis’s life. On January 18, after Ms. McCrimmon spoke with Curtis on the

phone, she contacted Defendants Radford and Allen, notifying them of Curtis’s deteriorating

condition and asking them to investigate. Defendant Radford acknowledged receipt of Ms.

McCrimmon’s email but did not address it.




                                                 11
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 12 of 43 PageID 128




       46.     Ms. McCrimmon also contacted Centurion of Florida, LLC, notifying the

corporation of Curtis’s serious medical condition and her fear that Curtis would die if he did not

receive proper medical attention. Ms. McCrimmon asked Centurion of Florida, LLC to provide

Curtis with proper testing and care, and to investigate the response by their staff at RMC. Farrah

Hudson, a regional assistant at Centurion of Florida, LLC, acknowledged that Centurion of

Florida, LLC had received Ms. McCrimmon’s email and referred it to Defendant Priscilla

Roberts, the Health Services Administrator at RMC, to investigate. Administrator Priscilla

Roberts wrote to Ms. McCrimmon, promising to investigate Curtis’s health status the following

day.

       47.     Ms. McCrimmon also notified Warden Robert Smith of Curtis’s urgent health

needs on January 18. Warden Robert Smith promised Ms. McCrimmon that he would

investigate. On information and belief, however, Warden Robert Smith did not conduct any

adequate investigation into Curtis’s condition or treatment.

       48.     On information and belief, none of the parties contacted by Ms. McCrimmon took

any steps to adequately investigate Curtis’s health condition, or to ensure that he was receiving

proper testing, evaluation, and treatment.

       49.     On January 21, following her visit with Curtis, Ms. McCrimmon confronted

Administrator Priscilla Roberts at RMC about Curtis’s abhorrent treatment. Administrator

Priscilla Roberts refused to take further action to ensure that Curtis received proper treatment,

and instead had Ms. McCrimmon escorted out of RMC.

       50.     Later that same day, Ms. McCrimmon contacted Defendant Hummel, as well as

Defendants Reimers and Whalen in the Office of Health Services, to report her concerns about

Curtis’s health condition and lack of care and ask for help. On information and belief, however,




                                                 12
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 13 of 43 PageID 129




though they could have done so none of these Defendants took appropriate action to intervene to

ensure Curtis received constitutionally adequate medical care.

       51.      Ms. McCrimmon also contacted Defendants Radford, Jones, and Robert Smith to

report her concerns and request assistance for Curtis. In response, Warden Robert Smith again

promised Ms. McCrimmon to investigate Curtis’s health status and treatment, but instructed Ms.

McCrimmon to “refrain from your continued scrutiny” of Curtis’s treatment by medical staff at

RMC. On information and belief, though they could have done so Defendants Radford, Jones,

and Robert Smith did not take meaningful steps to investigate Ms. McCrimmon’s warnings and

took no steps to ensure that Curtis received minimally adequate medical care.

       52.      The next day, Curtis told his sister that he was being discharged to general

population, even though none of his symptoms had resolved. Ms. McCrimmon immediately

contacted Defendant Whalen and begged him to intervene. She told him: “If my brother is

discharged from the hospital he’s going to die.” Defendant Whalen took no steps to ensure that

Curtis received adequate medical care.

       53.      Ms. McCrimmon also contacted Defendant Taylor. Defendant Taylor promised to

investigate and intervene to ensure Curtis was not discharged from the RMC infirmary. But on

information and belief, Defendant Taylor took no action to ensure that Curtis received adequate

medical care.

       54.      Ms. McCrimmon also spoke with Dr. Sharma and begged him to take action to

evaluate and treat Curtis. Dr. Sharma refused.

       55.      In total, Ms. McCrimmon sent dozens of emails and made dozens of phone calls

in an effort to obtain assistance for her brother in order to prevent his death. Yet each of these

Defendants refused to take action to intervene on Curtis’s behalf, leaving Curtis to die.




                                                 13
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 14 of 43 PageID 130




                                           COUNT 1
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                              CENTURION OF FLORIDA, LLC

       56.     Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       57.     Curtis Dettmann’s injuries were proximately caused by the policies and practices

of Defendant Centurion of Florida, LLC.

       58.     Prior to and during the events giving rise to Plaintiffs’ Complaint, Centurion of

Florida, LLC maintained policies and practices pursuant to which prisoners like Mr. Dettmann

with serious medical needs were routinely denied medical care and access to medical care.

       59.     Specifically, there exist policies and widespread practices at the FDC pursuant to

which prisoners receive unconstitutionally inadequate healthcare, including policies and

practices pursuant to which (1) healthcare staff commonly disregard reports by patients of

objectively serious symptoms; (2) healthcare staff refuse to provide adequate treatment to

patients that they perceive as difficult; (3) healthcare staff refuse to conduct or obtain diagnostic

testing for patients; (4) healthcare staff fail to create a sensible treatment plan for patients whose

health status require the creation of a treatment plan; (5) healthcare staff fail to ensure continuity

of care among healthcare staff; (6) employees prioritize profits at the expense of constitutionally

adequate care; (7) inadequate levels of health care staffing are maintained; and (8) healthcare

staff fail or refuse to arrange for prisoners to be treated in outside facilities, even when an outside

referral is necessary or proper.

       60.     These policies and practices were allowed to flourish because Centurion of

Florida, LLC, which direct the provision of healthcare services at the RMC and within the FDC,

directly encouraged the very type of misconduct at issue in this case, failed to provide adequate

training and supervision of healthcare and correctional employees, and failed to adequately




                                                  14
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 15 of 43 PageID 131




punish and discipline prior instances of similar misconduct. In this way, Centurion of Florida,

LLC violated Mr. Dettmann’s rights by maintaining policies and practices that were the moving

force driving the foregoing constitutional violations.

        61.        The above-described policies and practices were able to exist and thrive because

Centurion of Florida, LLC was deliberately indifferent to the problem, thereby effectively

ratifying it.

        62.        Centurion of Florida, LLC also acted to violate Mr. Dettmann’s constitutional

rights through the actions and failures to act by individuals with final policymaking authority for

Centurion of Florida, LLC.

        63.        Mr. Dettmann’s injuries were caused by persons, including but not limited to the

defendants named individually in this complaint, who acted pursuant to the foregoing policies

and practices in engaging in the misconduct described in this complaint.

        WHEREFORE, Plaintiffs demand judgement against defendant for

                a) Actual and compensatory damages,

                b) Punitive damages,

                c) An award of attorneys’ fees and costs, and

                d) Any other relief this court deems just and proper.

                                              COUNT 2
                             42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                         RAKESH SHARMA

        64.        Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

        65.        Sharma was personally notified on multiple occasions of Mr. Dettmann’s severe

medical symptoms, and recognized that he was in dire need of appropriate medical care. Despite




                                                    15
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 16 of 43 PageID 132




being so aware, however, Sharma did not take steps to intervene or to secure appropriate medical

care for Mr. Dettmann.

       66.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

             a) Actual and compensatory damages,

             b) Punitive damages,

             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.

                                           COUNT 3
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                  MARINETTE GONZALEZ

       67.      Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       68.      Gonzalez saw Mr. Dettmann on multiple occasions during the time that he was

exhibiting clear and obvious symptoms of his serious medical condition. As such, Gonzalez

recognized and was personally aware that Mr. Dettmann was in dire need of testing to diagnose

his serious medical condition and provide treatment for it. And, having seen Mr. Dettmann

multiple times, Gonzalez was also personally aware that what treatment she had ordered was

inadequate and was not addressing his symptoms. Despite this knowledge, however, Gonzalez

failed to order basic testing or adequate treatment, and did not otherwise take steps to intervene

or secure appropriate medical treatment for Mr. Dettmann.

       69.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for




                                                 16
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 17 of 43 PageID 133




             a) Actual and compensatory damages,

             b) Punitive damages,

             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.

                                           COUNT 4
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                     DAVID RODRIGUEZ

       70.      Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       71.      Rodriguez saw Mr. Dettmann on multiple occasions during the time that he was

exhibiting clear and obvious symptoms of his serious medical condition. As such, Rodriguez

recognized and was personally aware that Mr. Dettmann was in dire need of testing to diagnose

his serious medical condition and provide treatment for it. Despite this knowledge, however,

Rodriguez failed to order basic testing or adequate treatment, and did not otherwise take steps to

intervene or secure appropriate medical treatment for Mr. Dettmann.

       72.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

             a) Actual and compensatory damages,

             b) Punitive damages,

             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.

                                           COUNT 5
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                         G. PEDROZA

       73.      Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.




                                                 17
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 18 of 43 PageID 134




       74.      Pedroza was asked by a nurse to evaluate Mr. Dettmann on or about January 20,

long after he had been exhibiting severe symptoms of a C. diff infection and long after it was

evident that testing was required. As such, Pedroza recognized and was personally aware that

Mr. Dettmann was in dire need of testing to diagnose his serious medical condition, and as well

as treatment for the condition. Despite this knowledge, however, Pedroza failed to order basic

testing or adequate treatment, and did not otherwise take steps to intervene and secure adequate

treatment for Mr. Dettmann.

       75.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

             a) Actual and compensatory damages,

             b) Punitive damages,

             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.

                                            COUNT 6
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                         J. QUINTINO

       76.      Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       77.      Quintino encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Among other things, Mr. Dettmann complained directly

to nurse Quintino on January 17 that he was feeling nauseous and vomiting. Quintino

recognized that Mr. Dettmann was in dire need of medical care, including diagnosis of his severe

symptoms. Despite these encounters, however, Quintino did not take steps to intervene or secure




                                                 18
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 19 of 43 PageID 135




appropriate medical treatment for Mr. Dettmann, including securing the simple testing for and

treatment of C. diff.

       78.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

             a) Actual and compensatory damages,

             b) Punitive damages,

             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.

                                           COUNT 7
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                         L. SWANSON

       79.      Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       80.      L. Swanson encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Swanson recognized that Mr. Dettmann was in dire need

of medical care, including diagnosis of his severe symptoms. Despite these encounters,

however, Swanson did not take steps to intervene or secure appropriate medical treatment for

Mr. Dettmann, including securing the simple testing for and treatment of C. diff.

       81.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

             a) Actual and compensatory damages,

             b) Punitive damages,




                                                 19
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 20 of 43 PageID 136




             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.

                                           COUNT 8
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                            LPN C.S.

       82.      Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       83.      LPN C.S. encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. LPN C.S. recognized that Mr. Dettmann was in dire need

of medical care, including diagnosis of his severe symptoms. Despite these encounters,

however, LPN C.S. did not take steps to intervene or secure appropriate medical treatment for

Mr. Dettmann, including securing the simple testing for and treatment of C. diff.

       84.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

             a) Actual and compensatory damages,

             b) Punitive damages,

             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.

                                           COUNT 9
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                          NURSE L.C.

       85.      Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       86.      Nurse L.C. encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious




                                                 20
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 21 of 43 PageID 137




symptoms of a severe medical illness. Nurse L.C. recognized that Mr. Dettmann was in dire need

of medical care, including diagnosis of his severe symptoms. Despite these encounters,

however, Nurse L.C. did not take steps to intervene or secure appropriate medical treatment for

Mr. Dettmann, including securing the simple testing for and treatment of C. diff.

       87.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

             a) Actual and compensatory damages,

             b) Punitive damages,

             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.

                                          COUNT 10
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                         K. NIELSON

       88.      Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       89.      K. Nielson encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. K. Nielson recognized that Mr. Dettmann was in dire

need of medical care, including diagnosis of his severe symptoms. Despite these encounters,

however, K. Nielson did not take steps to intervene or secure appropriate medical treatment for

Mr. Dettmann, including securing the simple testing for and treatment of C. diff.

       90.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for




                                                 21
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 22 of 43 PageID 138




             a) Actual and compensatory damages,

             b) Punitive damages,

             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.

                                          COUNT 11
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                          L. BROWN

       91.      Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       92.      L. Brown encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. L. Brown recognized that Mr. Dettmann was in dire need

of medical care, including diagnosis of his severe symptoms. Despite these encounters,

however, L. Brown did not take steps to intervene or secure appropriate medical treatment for

Mr. Dettmann, including securing the simple testing for and treatment of C. diff.

       93.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

             a) Actual and compensatory damages,

             b) Punitive damages,

             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.

                                          COUNT 12
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                         L. ROBERTS

       94.      Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.




                                                 22
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 23 of 43 PageID 139




       95.      L. Roberts encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Roberts recognized that Mr. Dettmann was in dire need of

medical care, including diagnosis of his severe symptoms. Despite these encounters, however,

Roberts did not take adequate steps to intervene or secure appropriate medical treatment for Mr.

Dettmann, including securing the simple testing for and treatment of C. diff.

       96.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

             a) Actual and compensatory damages,

             b) Punitive damages,

             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.

                                            COUNT 13
                            42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                           NURSE

       97.      Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       98.      Nurse                             encountered Mr. Dettmann in the RMC one or

more times between January 17 and January 23, during the time Mr. Dettmann was exhibiting

clear and obvious symptoms of a severe medical illness.                            recognized that

Mr. Dettmann was in dire need of medical care, including diagnosis of his severe symptoms.

Despite these encounters, however,                            did not take steps to intervene or

secure appropriate medical treatment for Mr. Dettmann, including securing the simple testing for

and treatment of C. diff.




                                                 23
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 24 of 43 PageID 140




       99.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

             a) Actual and compensatory damages,

             b) Punitive damages,

             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.

                                          COUNT 14
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                           C. SMITH

       100.     Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       101.     C. Smith encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. C. Smith recognized that Mr. Dettmann was in dire need

of medical care, including diagnosis of his severe symptoms. Despite these encounters,

however, C. Smith did not take steps to intervene or secure appropriate medical treatment for Mr.

Dettmann, including securing the simple testing for and treatment of C. diff.

       102.     As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

             a) Actual and compensatory damages,

             b) Punitive damages,

             c) An award of attorneys’ fees and costs, and

             d) Any other relief this court deems just and proper.




                                                 24
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 25 of 43 PageID 141




                                          COUNT 15
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                       K. MCCARTER

       103.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       104.    M. McCarter encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. In addition to her encounters, other staff reported Mr.

Dettmann’s incontinence to McCarter. McCarter recognized that Mr. Dettmann was in dire need

of medical care, including diagnosis of his severe symptoms. Despite these encounters,

however, McCarter did not take steps to intervene or secure appropriate medical treatment for

Mr. Dettmann, including securing the simple testing for and treatment of C. diff.

       105.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 16
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                         S. COOPER

       106.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       107.    S. Cooper encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Cooper recognized that Mr. Dettmann was in dire need of




                                                25
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 26 of 43 PageID 142




medical care, including diagnosis of his severe symptoms. Despite these encounters, however,

Cooper did not take steps to intervene or secure appropriate medical treatment for Mr. Dettmann,

including securing the simple testing for and treatment of C. diff.

       108.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 17
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                         T. ADKINS

       109.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       110.    T. Adkins encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Adkins recognized that Mr. Dettmann was in dire need of

medical care, including diagnosis of his severe symptoms. Despite these encounters, however,

Adkins did not take steps to intervene or secure appropriate medical treatment for Mr. Dettmann,

including securing the simple testing for and treatment of C. diff.

       111.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,




                                                26
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 27 of 43 PageID 143




           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 18
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                         B. PURVIS

       112.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       113.    B. Purvis encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Purvis recognized that Mr. Dettmann was in dire need of

medical care, including diagnosis of his severe symptoms. Despite these encounters, however,

Purvis did not take steps to intervene or secure appropriate medical treatment for Mr. Dettmann,

including securing the simple testing for and treatment of C. diff.

       114.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 19
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                        S. JACKSON

       115.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.




                                                27
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 28 of 43 PageID 144




       116.    S. Jackson encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Jackson recognized that Mr. Dettmann was in dire need of

medical care, including diagnosis of his severe symptoms. Despite these encounters, however,

Jackson did not take steps to intervene or secure appropriate medical treatment for Mr.

Dettmann, including securing the simple testing for and treatment of C. diff.

       117.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 20
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                          LPN A.R.

       118.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       119.    LPN A.R. encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. LPN A.R. recognized that Mr. Dettmann was in dire need

of medical care, including diagnosis of his severe symptoms. Despite these encounters,

however, LPN A.R. did not take steps to intervene or secure appropriate medical treatment for

Mr. Dettmann, including securing the simple testing for and treatment of C. diff.




                                                28
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 29 of 43 PageID 145




       120.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 21
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                   NIKKI RICHARDSON

       121.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       122.    Nikki Richardson encountered Mr. Dettmann in the RMC one or more times

between January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and

obvious symptoms of a severe medical illness. Richardson recognized that Mr. Dettmann was in

dire need of medical care, including diagnosis of his severe symptoms. Despite these

encounters, however, Richardson did not take steps to intervene or secure appropriate medical

treatment for Mr. Dettmann, including securing the simple testing for and treatment of C. diff.

       123.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.




                                                29
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 30 of 43 PageID 146




                                         COUNT 22
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                         A. MASON

       124.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       125.    A. Mason encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Mason recognized that Mr. Dettmann was in dire need of

medical care, including diagnosis of his severe symptoms. Despite these encounters, however,

Mason did not take steps to intervene or secure appropriate medical treatment for Mr. Dettmann,

including securing the simple testing for and treatment of C. diff.

       126.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 23
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                        E. MORTON

       127.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       128.    E. Morton encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Morton recognized that Mr. Dettmann was in dire need of

medical care, including diagnosis of his severe symptoms. Morton, among other things,




                                                30
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 31 of 43 PageID 147




examined Mr. Dettmann on the morning off January 23, when he told her that he was on “death’s

door,” and she recorded Mr. Dettmann’s symptoms using a protocol that—given those

symptoms—directed her to immediately notify a clinician, out of concern for C. diff in

particular. Nevertheless, Morton did not take steps to intervene or secure appropriate medical

treatment for Mr. Dettmann, including securing the simple testing for and treatment of C. diff.

Indeed, despite after her examination on the morning of January 23, she did nothing but fill out a

non-urgent/routine request for mental health care, even as the information she recorded on the

protocol alerted her that Mr. Dettmann was in dire need of emergency help.

       129.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 24
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                         C. MOODY

       130.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       131.    C. Moody encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Moody recognized that Mr. Dettmann was in dire need of

medical care, including diagnosis of his severe symptoms. Despite these encounters, however,




                                                31
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 32 of 43 PageID 148




Moody did not take steps to intervene or secure appropriate medical treatment for Mr. Dettmann,

including securing the simple testing for and treatment of C. diff.

       132.     As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                           COUNT 25
                          42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                         T. MAHONEY

       133.     Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       134.     T. Mahoney encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Mahoney recognized that Mr. Dettmann was in dire need

of medical care, including diagnosis of his severe symptoms. Despite these encounters,

however, Mahoney did not take steps to intervene or secure appropriate medical treatment for

Mr. Dettmann, including securing the simple testing for and treatment of C. diff. Indeed on

January 23, Mahoney approved the protocol filled out by Nurse Morton, even though that very

protocol identified Mr. Dettmann’s condition as an emergency requiring critical medical

intervention.

       135.     As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.




                                                 32
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 33 of 43 PageID 149




       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 26
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                          M. ROTH

       136.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       137.    M. Roth encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Roth recognized that Mr. Dettmann was in dire need of

medical care, including diagnosis of his severe symptoms. Despite these encounters, however,

Roth did not take steps to intervene or secure appropriate medical treatment for Mr. Dettmann,

including securing the simple testing for and treatment of C. diff.

       138.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.




                                                33
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 34 of 43 PageID 150




                                           COUNT 27
                           42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                           A. HARVEY

       139.      Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       140.      A. Harvey encountered Mr. Dettmann in the RMC one or more times between

January 17 and January 23, during the time Mr. Dettmann was exhibiting clear and obvious

symptoms of a severe medical illness. Harvey recognized that Mr. Dettmann was in dire need of

medical care, including diagnosis of his severe symptoms. Despite these encounters, however,

Harvey did not take steps to intervene or secure appropriate medical treatment for Mr. Dettmann,

including securing the simple testing for and treatment of C. diff.

       141.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                           COUNT 28
                           42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                     PRISCILLA ROBERTS

       142.      Plaintiffs incorporate paragraphs 1-55 and 57-63 of this Complaint as if fully

restated here.

       143.      Priscilla Roberts was personally notified on multiple occasions about Mr.

Dettmann’s dire medical condition and inadequate medical care, but despite the power to




                                                  34
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 35 of 43 PageID 151




intervene she refused to take action to ensure that Mr. Dettmann was receiving appropriate

medical care.

       144.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                           COUNT 29
                           42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                       TAMARA TAYLOR

       145.      Plaintiffs incorporate paragraphs 1-55 and 57-63 of this Complaint as if fully

restated here.

       146.      Taylor was personally notified about Mr. Dettmann’s dire medical condition and

lack of adequate medical care, but despite the authority to intervene she refused to take action to

ensure that Mr. Dettmann was receiving appropriate medical care.

       147.      As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.




                                                 35
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 36 of 43 PageID 152




                                         COUNT 30
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                  ROBERT E. SMITH, JR.

       148.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       149.    Smith was made personally aware of Mr. Dettmann’s urgent health needs and

lack of appropriate medical care on multiple, different occasions between January 17 and

January 23, when Mr. Dettmann was suffering extreme symptoms from his C. diff infection.

Despite this awareness and the power to intervene, Smith did not an adequate investigation or

otherwise intervene to secure adequate medical treatment for Mr. Dettmann.

       150.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 31
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                        JULIE JONES

       151.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       152.    Jones was made personally aware of Mr. Dettmann’s urgent health needs and lack

of appropriate medical care during the period that Mr. Dettmann was suffering extreme

symptoms from his C. diff infection and was in dire need of medical help. Despite this

awareness and the power to intervene, Jones did not an adequate investigation or otherwise

intervene to secure adequate medical treatment for Mr. Dettmann.




                                                36
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 37 of 43 PageID 153




       153.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 32
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                      ERICH HUMMEL

       154.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       155.    Hummel was made personally aware of Mr. Dettmann’s urgent health needs and

lack of appropriate medical care during the period that Mr. Dettmann was suffering extreme

symptoms from his C. diff infection and was in dire need of medical help. Despite this

awareness and the power to intervene, Hummel did not an adequate investigation or otherwise

intervene to secure adequate medical treatment for Mr. Dettmann.

       156.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.




                                                37
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 38 of 43 PageID 154




                                         COUNT 33
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                    THOMAS REIMERS

       157.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       158.    Reimers was made personally aware of Mr. Dettmann’s urgent health needs and

lack of appropriate medical care during the period that Mr. Dettmann was suffering extreme

symptoms from his C. diff infection and was in dire need of medical help. Despite this

awareness and the power to intervene, Reimers did not an adequate investigation or otherwise

intervene to secure adequate medical treatment for Mr. Dettmann.

       159.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 34
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                    TIMOTHY WHALEN

       160.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       161.    Whalen was made personally aware on multiple occasions of Mr. Dettmann’s

urgent health needs and lack of appropriate medical care during the period that Mr. Dettmann

was suffering extreme symptoms from his C. diff infection and was in dire need of medical help.

Despite this awareness and the power to intervene, Whalen did not an adequate investigation or

otherwise intervene to secure adequate medical treatment for Mr. Dettmann.




                                                38
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 39 of 43 PageID 155




       162.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                         COUNT 35
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                       DAVID ALLEN

       163.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       164.    Allen was made personally aware of Mr. Dettmann’s urgent health needs and lack

of appropriate medical care during the period that Mr. Dettmann was suffering extreme

symptoms from his C. diff infection and was in dire need of medical help. Despite this

awareness and the power to intervene, Allen did not an adequate investigation or otherwise

intervene to secure adequate medical treatment for Mr. Dettmann.

       165.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.




                                                39
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 40 of 43 PageID 156




                                         COUNT 36
                         42 U.S.C. § 1983 – EIGHTH AMENDMENT
                                   MAURICE RADFORD

       166.    Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       167.    Radford was made personally aware on multiple occasions of Mr. Dettmann’s

urgent health needs and lack of appropriate medical care during the period that Mr. Dettmann

was suffering extreme symptoms from his C. diff infection and was in dire need of medical help.

Despite this awareness and the power to intervene, Radford did not an adequate investigation or

otherwise intervene to secure adequate medical treatment for Mr. Dettmann.

       168.    As a direct and proximate result of these acts and omissions, Mr. Dettmann

suffered the pain and injuries described herein, including death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                 COUNT 37
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
    DEFENDANTS RAKESH SHARMA; PRISCILLA ROBERTS; MARINETTE
 GONZALEZ; DAVID RODRIGUEZ; G. PEDROZA; J. QUINTINO; L. SWANSON; LPN
     C.S.; NURSE L.C.; K. NIELSON; L. BROWN; L. ROBERTS; C. SMITH; K.
 MCCARTER; NURSE                        ; S. COOPER; T. ADKINS; B. PURVIS; S.
 JACKSON; LPN A.R.; NIKKI RICHARDSON; A. MASON; E. MORTON; C. MOODY;
                     T. MAHONEY; M. ROTH; A. HARVEY

       169.    Plaintiffs incorporate paragraphs 1-55, of this Complaint as if fully restated here.

       170.    In the manner described more fully above, by denying Mr. Dettmann medical

evaluation or treatment, or access to medical evaluation or treatment, the Defendants identified

in this count engaged in extreme and outrageous conduct.


                                                40
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 41 of 43 PageID 157




       171.     Defendants’ actions as set forth above were rooted in an abuse of power or

authority.

       172.     Defendants’ actions as set forth above were undertaken with intent or knowledge

that there was a high probability that the conduct would inflict severe emotional distress and with

reckless disregard of that probability.

       173.     Defendants’ actions, as set forth above, were undertaken intentionally, with

malice, and/or with reckless indifference to Mr. Dettmann’s rights.

       174.     As a direct and proximate result of Defendants’ misconduct, Mr. Dettmann

experienced suffering injuries, including severe emotional distress, before his death.

       WHEREFORE, Plaintiffs demand judgement against defendant for

             a) Actual and compensatory damages,

             b) Punitive damages, and

             c) Any other relief this court deems just and proper.

                                         COUNT 38
                                   RESPONDEAT SUPERIOR
                               CENTURION OF FLORIDA, LLC

       175.     Plaintiffs incorporate paragraphs 1-55 of this Complaint as if fully restated here.

       176.     In committing the acts alleged in the preceding paragraphs, the above described

the individual Defendants (with the exception of Robert Smith, Julie Jones, Erich Hummel,

Thomas Reimers, Timothy Whalen, David Allen, and Maurice Radford) were employees,

members, and agents of Centurion of Florida, LLC, acting at all relevant times within the scope

of their employment.

       177.     Consequently, Centurion of Florida, LLC is liable for the actions of its employees

acting within the scope of their employment under state law.



                                                 41
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 42 of 43 PageID 158




       178.    Centurion of Florida, LLC, as a private corporation acting under color of state

law, should additionally be held liable under 42 U.S.C. § 1983 for the conduct of its employees

and agents acting within the scope of their employment. See Shields v. Ill. Dep’t of Corr., 746

F.3d 782, 793-95 (7th Cir. 2014).

       WHEREFORE, Plaintiffs demand judgement against defendant for

           a) Actual and compensatory damages,

           b) Punitive damages,

           c) An award of attorneys’ fees and costs, and

           d) Any other relief this court deems just and proper.

                                           COUNT 39
                            F.S.A. § 768.19 – WRONGFUL DEATH
                              CENTURION OF FLORIDA, LLC

       179.    Plaintiffs incorporate paragraphs 1-55.

       180.    In the manner described above, each of the Defendants named herein, either

individually or through their agents or employees, wrongfully caused the death of Mr. Dettmann

by failing to provide Mr. Dettmann with adequate medical care.

       181.    Defendant Centurion breached a duty of reasonable care in failing to provide

medical care to Mr. Dettmann while Mr. Dettmann was incarcerated at RMC.

       182.    Each of the Defendants’ acts, omissions, policies, practices, and/or customs

described above were wrongful acts within the meaning of F.S.A. § 768.19 and was the direct

and proximate cause of Mr. Dettmann Dettmann’s untimely and wrongful death.

       183.    Caron and William Dettmann are the parents of Curtis Dettmann. They are

entitled to recover for their mental anguish, emotional pain and suffering, loss of society,




                                                 42
Case 3:20-cv-00036-BJD-JRK Document 12 Filed 02/03/20 Page 43 of 43 PageID 159




companionship, comfort, protection, filial care, attention, advice, and counsel related to the loss

their late son.

        WHEREFORE, Plaintiffs Sarah McCrimmon and Caron Dettmann, as Co-Administrators

of the Estate of Curtis Dettmann, hereby respectfully request that this Court enter a judgment in

their favor and against Defendants Centurion of Florida, LLC

        WHEREFORE, Plaintiffs demand judgement against defendant for

            a) Actual and compensatory damages, and

            b) Any other relief this court deems just and proper.

                                        JURY DEMAND
        Plaintiff Curtis Dettmann hereby demands a trial by jury pursuant to Rule 38(b) of the

Federal Rules of Civil Procedure on all issues so triable.

Dated: February 3, 2020

                                                      Respectfully submitted,



                                                      /s/ Jesse Wilkison
                                                      Jesse Wilkison
                                                      Attorney for Plaintiff

Jesse Wilkison
SHEPPARD, WHITE, KACHERGUS, & DEMAGGIO, P.A.
215 North Washington St.
Jacksonville, FL 32202
(904) 356-9661


Arthur Loevy
Jon Loevy
Sarah Grady
Steve Weil
LOEVY & LOEVY
311 North Aberdeen St., 3rd Floor
Chicago, Illinois 60607
(312) 243-5900


                                                 43
